GRACE, Judge
(dissenting).
I dissent. I must disagree with my brothers. I would remand this case for a retrial. Gloria is the key to the defense in this case. The trial defense counsel should have located and talked to Gloria. She could have asked for a continuance which, based on the reluctance of the military judge to declare Gloria unavailable, would probably have been granted. She could have asked for investigative assistance to locate Gloria. Although the trail appeared cold, some expert investigative work would probably have turned up Gloria.
I agree with my brothers that Gloria may have turned out to be more damaging to the defense than helpful. I do not know. Rather than speculate or assume what she might have testified to, or whether she would have testified at all, I would send this case back to be retried.
Other issues raised in this case would also be dealt with by finding and interviewing Gloria. She might be able to confirm or deny cocaine use, putting cocaine on her genital areas or putting cocaine in the beer. *692The answers to those questions certainly will lead to one type of defense or another and the kind of expert testimony that will be required.
In my mind, I cannot be sure whether Gloria would be dispositive of the issue of guilt or innocence. But rather than speculate I would send this case back for a retrial,